PROVOSTY, J.
The receiver herein having filed the account of his administration, the Whitney Central National Bank, as assignee of the claim of George N. and Robert N. Templeman, filed opposition to same, asking to be placed on same as privilege creditor, and Louis Ward on a claim of his own did the same; and these opponents have appealed from a judgment recognizing them as only ordinary creditors.
The claims'are for salaries. George Templeman was general manager. As such he superintended generally the operations of the company. Robert was foreman of the lumber yard and planing mill. Ward was supervisor of construction and draughtsman.
The privilege is claimed under article 3252, C. C., which accords a privilege to debts due for
“4. The wages of servants.
“5. The salaries of secretaries, clerks and other agents of that kind.”
In Stevens v. Sawyer, 3 La. Ann. 428, it was held that the scope of this article does not extend to the editors, reporters, printers, *596and carriers of a newspaper establishment And in Lewis v. Patterson, 20 La. Ann. 294, that it does not extend to a foreman in a job printing office. And in Weems v. Delta Moss Co., 33 La. Ann. 973, that it does not extend to an agent soliciting the sale of goods at a fixed salary. While in Tete v. Lanaux, 45 La. Ann. 1343, 14 South. 241, a person employed at a fixed salary by a commission merchant “as a sugar broker” to sell all the products consigned to the employer, and also “to exert all his influence” to promote the interest of his employer, and to write all letters concerning the market, and to make out all account sales, was “a clerk in the ordinary acceptation of the term.” A clerk was there defined to be “one who hires his services to an employer at a fixed price under a stipulation to do and perform some specific duty or labor which requires the exercise of skill.” But that decision was made in connection with article 2007, C. C., reading, “All contracts for the hire of labor, skill and industry, without any distinctionand the drift of the argument was to distinguish between a person so hired and a broker, so that while the definition given of a clerk might appear to be applicable to the instant case, the decision itself is not at all in point.
The dominating idea of the other decisions hereinabove referred to is that privileges are stricti juris, and that the employes there named are not clerks, secretaries, or other agents of that kind, within the ordinary meaning of those terms. And we must now hold the same of the kinds of employes in ■question in the present ease. While the secretary of a corporation sometimes exercises the functions of manager (Hastings v. Brooklyn L. Ins. Co., 138 N. Y. 473, 34 N. E. 289; Hannover Nat. Bank v. American Dock Co., 75 Hun, 55, 26 N. Y. Supp. 1055), and, conversely, the manager may fulfill the duties of secretary; still, as ordinarily understood, the manager is not clerk or secretary, and the clerk or secretary is not manager. Nor is the foreman of the yard either clerk or secretary. Nor, strictly speaking, is a supervisor of construction such.
Judgment affirmed.